DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 01/22/2021 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1, 3-4, 6, 8-9, 11, 13-14, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2019/0281634) in view of Jung (US 10,736,147).
Takahashi discloses the following features.
Regarding claim 1, a method for performing a random access procedure by a terminal in a wireless communication system (see terminal device and wireless system shown in Fig. 1 or Fig. 11) the method comprising: selecting a PRACH resource from one or more PRACH resources (see “the terminal apparatus 1 selects the PRACH resource to be used for transmission of the random access preamble from the set of available PRACH resources” recited in paragraph [0134] and step S902 in Fig. 12); transmitting, to a base station, a random access preamble based on the selected PRACH resource (see step S903 in Fig. 12, wherein the random access preamble is transmitted using resources selected in step S902); identifying a RA-RNTI based on information associated with the selected PRACH resource (see “message 2… (RA-RNTI) for indicating a random access response addressed to the terminal apparatus 1 that transmitted the random access preamble” recited in paragraph [0124]), wherein the information includes identity information (see “message 2… (RA-RNTI) for indicating a random access response addressed to the terminal apparatus 1 that transmitted the random access preamble…message 2 (downlink PSCH) may include the precoding index used for transmission of the random access preamble” recited in paragraph [0124]; also see Fig. 10 which shows the relationship between information regarding the 
	Regarding claim 4, wherein the information associated with the selected resource further includes at least one of an index of a first slot, a number of symbols in the first slot, or information on a frequency domain of the selected PRACH resource (see “RA-RNTI…may be calculated as the following formula.  RA-RNTI=1+t_id+10*f_id+64*b_id” in paragraph [0140] and see “t_id is an index of the first subframe of the PRACH, f_id is an index in the frequency direction of the PRACH in the subframe, and b_id is an index of the selected uplink precoding” recited in paragraph [0141]).
	Regarding claim 6, a method for performing a random access procedure by a base station in a wireless communication system (see base station and wireless systems shown in Fig. 1 or Fig. 11), the method comprising: receiving, from a terminal (see terminal apparatus in Fig. 1 or Fig. 11), a random access preamble based on a PRACH resource (see step S800 in Fig. 11; see “the terminal apparatus 1 selects the PRACH resource to be used for transmission of the random access preamble from the set of available PRACH resources” recited in paragraph [0134] and step S902 in Fig. 12); identify a RA-RNTI based on information associated with the PRACH resource, (see “message 2… (RA-RNTI) for indicating a random access response addressed to the terminal apparatus 1 that transmitted the random access preamble…message 2 
	Regarding claim 9, wherein the information associated with the selected resource further includes at least one of an index of a first slot, a number of symbols in the first slot, or information on a frequency domain of the selected PRACH resource (see “RA-RNTI…may be calculated as the following formula.  RA-RNTI=1+t_id+10*f_id+64*b_id” in paragraph [0140] and see “t_id is an index of the first subframe of the PRACH, f_id is an index in the frequency direction of the PRACH in the subframe, and b_id is an index of the selected uplink precoding” recited in paragraph [0141]).
Regarding claim 11, a terminal (see terminal device in Fig. 1 or Fig. 11) for performing a random access procedure (see random access procedures shown in Fig. 11-Fig. 13), the terminal comprising: a transceiver; at least one controller coupled with the transceiver (see antenna and processing units in Fig. 16) and configured to: select a PRACH resource from one or more PRACH resources (see “the terminal apparatus 1 selects the PRACH resource to be used for transmission of the random access preamble from the set of available PRACH resources” recited in paragraph [0134] and step S902 in Fig. 12); transmit, to a base station, a random access preamble based on 
	Regarding claim 14, wherein the information associated with the selected resource further includes at least one of an index of a first slot, a number of symbols in the first slot, or information on a frequency domain of the selected PRACH resource (see “RA-RNTI…may be calculated as the following formula.  RA-RNTI=1+t_id+10*f_id+64*b_id” in paragraph [0140] and see “t_id is an index of the first subframe of the PRACH, f_id is an index in the frequency direction of the PRACH in the subframe, and b_id is an index of the selected uplink precoding” recited in paragraph [0141]).
Regarding claim 16, a base station (see base station shown in Fig. 1 or Fig. 11) for performing a random access procedure (see random access procedure shown in Fig. 11), the base station comprising: a transceiver; at least one controller coupled with the transceiver (see antenna/controllers shown in Fig. 17) and configured to: receive, from a terminal (see terminal apparatus in Fig. 1 or Fig. 11), a random access preamble 
	Regarding claim 19, wherein the information associated with the selected resource further includes at least one of an index of a first slot, a number of symbols in the first slot, or information on a frequency domain of the selected PRACH resource (see “RA-RNTI…may be calculated as the following formula.  RA-RNTI=1+t_id+10*f_id+64*b_id” in paragraph [0140] and see “t_id is an index of the first subframe of the PRACH, f_id is an index in the frequency direction of the PRACH in the subframe, and b_id is an index of the selected uplink precoding” recited in paragraph [0141]).

Jung discloses the following features.
Regarding claim 1, 6, 11 and 16, wherein the RA-RNTI is identified based on identity information indicating whether the random access preamble is transmitted through a supplementary uplink (see “RA-RNTI can be determined… The ul_carrier_id can be 0 for a normal carrier and 1 for a Supplemental Uplink (SUL) carrier” recited in column 9, lines 15-31).
Regarding claims 3, 8, 13 and 18, identifying the RA-RNTI based on the identity information and information associated with the selected PRACH resource including a first symbol index of the selected PRACH resource (see “RA-RNTI can be determined based…where s_id can be the index of the first OFDM symbol of the specified PRACH… The ul_carrier_id can be 0 for a normal carrier and 1 for a Supplemental Uplink (SUL) carrier” recited in column 9, lines 15-31).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Takahashi using features, as taught by Jung, in order to distinguish between a normal carrier and a supplemental uplink carrier as the selected RACH resource (see column 9, lines 15-31 of Jung).

s 5, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi and Jung as applied to claims 1, 6, 11 and 16 above, and further in view of Cho (US 2020/0107275).
	Takahashi and Jung disclose the features as shown above.
	Takahashi does not disclose the following features: regarding claims 5, 10, 15 and 20, selecting a synchronization signal block from one or more synchronization signal blocks based on a signal strength; and identifying the one or more PRACH resources corresponding to the selected synchronization signal block.
	Cho discloses the following features.
Regarding claims 5, 10, 15 and 20, selecting a synchronization signal block from one or more synchronization signal blocks based on a signal strength (see “select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, the SS block selected based on signal quality measurements of the plurality of SS blocks” recited in paragraph [0263] and see “the UE 101 can determine an optimal SS block based on one or more signal characteristics (e.g. signal strength” recited in paragraph [0155]); identifying the one or more PRACH resources corresponding to the selected synchronization signal block (see “configure the UE for a physical random access channel ( PRACH) procedure, the processing circuitry is to: select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set” recited in paragraph [0263]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the system of Takahashi and Jung using features, as taught by Cho, in order to determine the optimal synchronization signal block (see paragraph [0155] of Cho).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473